Title: Thomas Jefferson to James Ronaldson, 11 October 1812
From: Jefferson, Thomas
To: Ronaldson, James


          
            Sir Monticello Oct. 11. 12.
             Your favor of the 1st was the first information I recieved of your return to Philadelphia. I had recieved in the spring the assortment of seeds you had been so kind as to address to me. they were very long in their passage from Norfolk to this place, insomuch that the season was far advanced before they got to hand. many have consequently failed, but several succeeded. the oats & barley particularly, the latter of which is valuable as being naked. several of the cabbages & kales succeed, as also the spinach, and a single plant of early turnep, will give us the seed. three Scotch firs have vegetated. the fiorin grass seed came up well, but was soon checked by our hot sun. I had before recieved some plants of it from Ireland, which in early spring throve finely; but as soon as the steady summer he sun came on it, it all but perished. however it may flourish in the cloudy dripping climate of Ireland, I doubt it here. of the gooseberries appeared totally dead on their arrival. one only put out a single bud, but died afterwards. I preserved it however as, if any life remains it may put out in the spring.
            I thank you for Cobbet’s paper. it will probably arrive by our next post. he is the only man in England who seems to know any thing about us: but his prophecies, like those of Cassandra, are fated not to be believed. we must fight them into a knolege of us. their arms I fear not; but their money has shewn itself plainly enough in Massachusets & Detroit. we shall in all events derive permanent benefit from the war, by it’s giving time for the permanent establishment of our manufactures, to which the high duties, you mention, will contribute, while they also enrich our treasury. we always manufactured a great deal in this state in the houshold way: but this was on the old Spinning wheel. the introduction of machines into our families is becoming common. those of 6. spindles suit the smaller families. I have 36. spindles going myself & shall soon add 18. more. my son in law has 40. we find the old Jenny far preferable to the newer & less simple contrivances. in a year or two more, houshold manufacture will be so universally established in this state, that the British commerce in coarse goods will be compleatly extirpated, & never more will be of much value to them. the prize goods taken from them will not be in sufficient quantity to check our manufactures, & may help us to get under way as to them as well as the war. but to enable the country people to bear war taxes, a vent for their produce is indispensable. they would soon become dissatisfied were they to see this rot on their hands. this is one reason for encouraging the exportation of provisions to the peninsul. another reason is that the English armies there, altho’ our enemies, are really fighting our battles. no nation is more interested than we are in having the Peninsul saved from the gripe of Bonaparte whose capricious passions & commercial ignorance will exclude us from every port he can get hold of. add to all this that could we, by witholding provisions, oblige the British to withdraw their armies from Spain & Portugal, they must send them here of necessity; and altho’ I should not fear 40,000 men, landed in America, I would rather encounter 10,000. only. in the Baltic I consider Bonaparte as fighting our battles; and there I wish him success so far as necessary to close that sea.— I hope notwithstanding the treason of Hull, that Dearborn & Harrison have still time to give us Canada this season from the Chaudiere upwards. Quebec can then do us no harm. Wishing you may participate fully in the benefits of that manufacturing spirit so much encouraged by your zeal & example I tender you the assurance of my esteem & respect.
            
              Th:
              Jefferson
          
          
            P.S. I think that this, or one year more, will have raised our stock of sheep to one for every person in the state, which we deem sufficient for our cloathing with the aid of our cotton. this is spun so much more cheaply than hemp & flax that it will be substituted entirely for coarse shirting instead of oznabrigs & ticklenburgs.
          
        